Walker, J. It was urged that the court below erred in admitting the notice given by plaintiffs below, to the defendants, that a portion of the wheat had been delivered at Macon station, and was ready for their acceptance. The evidence fails to show that this wheat was to be delivered by a specified time, and the law implies under shell circumstances, an obligation to deliver in a reasonable time. Whether it was delivered in a reasonable time, was a question of fact for the jury, to be determined by all the circumstances in evidence. This notice to defendants could not have been properly rejected, as it tended to fix the time of its delivery and notice of that fact to defendants. The contract required plaintiffs to deliver this wheat at that station, and we can see no objection to giving this notice to defendants, that it had been so delivered, or to their proving that fact. The notice and the proof of its service could, in no way, prejudice the defendants, and as there was no time fixed for the delivery or for the payment of the price, the delivery and payment were concurrent acts, and plaintiffs would have no right to recover the money until it was delivered at the place agreed upon, and the defendants had notice. And as the place of delivery was not that of the residence or business of defendants, such notice could not be inferred from a mere delivery. The proof of this notice was properly admitted in evidence. It was also urged that the court erred in admitting the price current contained in the several numbers of the Decatur Weekly Gazette. Before they were introduced, there was evidence before the jury, that the defendants or their clerk, were in the habit of correcting these prices current every week. This connected defendants with this weekly report of the market at Decatur, and they were equivalent to admissions of defendants. Again, witnesses testified to the same fact, which was clearly legitimate, and the evidence of the Gazette was only cumulative, and could not, even if inadmissible, have misled "the jury. We see no force in this objection. The other questions, as to whether the wheat was delivered in a reasonable time, and whether the entire crop of wheat was delivered, were questions of fact for the determination of the jury. They have found both questions in favor of the plaintiffs below ; and from all the evidence before them, we are not prepared to hold that their finding is so manifestly against the weight of evidence as to require the verdict to be set aside. There is no objection perceived to the instructions given, nor do we perceive any error in this record, for which the judgment of the court below should be reversed, and it is therefore affirmed. Judgment affirmed.